Exhibit 10.5
IMARX THERAPEUTICS, INC.
CONFIDENTIAL

              Consultant:   Company’s Representative:
 
  Kevin Ontiveros       Bradford Zakes, President & CEO
 
  9990 E. Wild Javelina Pl.       ImaRx Therapeutics, Inc.
 
  Tucson, AZ 85749

      1730 E. River Rd., Ste. 200
Tucson, AZ 85718 Social Security Number or Employer I.D. #:        

CONSULTANT SERVICES AGREEMENT
Effective Date: June 12, 2008
This Consultant Services Agreement (hereinafter “Agreement”) is entered into by
the above-referenced party (hereinafter “Consultant”) whose address is as shown
above, and IMARX THERAPEUTICS, INC., a Delaware corporation (hereinafter the
“Company”). Consultant and the Company are collectively designated herein as the
“Parties” and the term “Party” shall mean either one of the Parties as the text
may require.
The “Effective Date” of this Agreement is as shown above.
WHEREAS, Company requires a party such as Consultant to perform services as
defined in Exhibit “A” hereto (the “Services”);
WHEREAS, Consultant represents that it is qualified to perform said Services and
desires to perform said Services for and on behalf of the Company on the terms
and conditions set forth herein;
NOW THEREFORE, for and in consideration of the foregoing and the promises,
covenants, terms, conditions, and obligations hereinafter set forth, the Parties
agree as follows:

I.   REPRESENTATIVE AND NOTICE. The Company’s Representative for the purposes of
this Agreement shall be as shown above. All notices from Consultant to the
Company shall be directed to the attention of the Company Representative at the
Company’s address shown above.   II.   SCOPE OF SERVICES. The Services to be
performed by Consultant pursuant to the terms and conditions of this Agreement
shall include, but are not limited to, the work, activities and services set
forth in Exhibit “A,” which Exhibit may be amended from time-to-time by written
agreement of the Parties hereto.   III.   ASSIGNMENT AND DELEGATION. The Parties
agree that the Services as defined herein are unique personal services that are
to be performed only by Consultant.   IV.   COMPENSATION AND EXPENSES.
Compensation for Services shall be as set forth in Exhibit “B,” which Exhibit
may be amended from time-to-time by written agreement of the Parties hereto.

1



--------------------------------------------------------------------------------



 



IMARX THERAPEUTICS, INC.
CONFIDENTIAL

V.   DURATION OF SERVICES.

  1.   Consultant shall perform Services for the benefit of the Company from
time to time or for such other period as shall be stated on Exhibit “A” hereto.
    2.   The Parties, by their mutual written consent, may extend the period for
performing Services under this Agreement.     3.   Unless otherwise provided for
in the terms of any Exhibit attached hereto, either Party may terminate
Consultant’s performance of Services by giving fifteen (15) days advance written
notice to the other Party.     4.   The Company’s obligations under Section IV.
COMPENSATION AND EXPENSES shall terminate upon expiration of the period stated
in Exhibit A or upon termination by either Party of Consultant’s performance of
the Services as provided in this Section V.     5.   Except for Consultant’s
obligation to perform Services, Consultant’s and Company’s obligations under
sections III, X, XI, XII, and XIII shall survive expiration and/or termination
of Consultant’s performance of Services.

VI.   COMPLIANCE WITH STATE AND FEDERAL LAWS. Consultant shall comply with all
requirements of any applicable federal, national, state, or local law, rule or
regulation. Consultant represents that it has all licenses or other
authorizations required to enable it to perform Services hereunder in the
jurisdiction where the Services are to be performed.   VII.   INDEPENDENT
CONTRACTOR. Consultant is and shall be in the performance of Services hereunder
an independent contractor.   VIII.   PROFESSIONAL RESPONSIBILITY.

  1.   Consultant agrees to provide, in connection with performance of all
Services under this Agreement, the standards of care, skill, and diligence
normally provided by competent professionals in the performance of services
similar to that contemplated by this Agreement.     2.   Consultant represents
that it has no conflicts of interest in rendering professional services to the
Company.     3.   Consultant hereby certifies that he/she has not been debarred
under Section 306(a) or Section 306(b) of the Federal Food, Drug and Cosmetic
Act in connection with the Services to be performed for Company. If at any time
after execution of this Agreement, Consultant is, or is in the process of being
debarred, or is on any of the three (3) FDA restricted lists
(Disqualified/Totally Restricted List for Clinical Investigators, Restricted
List for Clinical Investigators, Adequate Assurances List for Clinical
Investigators), Consultant hereby certifies that it will notify Company at once.
    4.   Consultant further certifies that within five (5) years preceding the
Effective Date, Consultant has not been convicted of any offense required to be
listed under Section 306(k)(2) of the Federal Food, Drug and Cosmetic Act.

2



--------------------------------------------------------------------------------



 



IMARX THERAPEUTICS, INC.
CONFIDENTIAL



IX.   DEFINITION OF “CONFIDENTIAL INFORMATION” AND “INTELLECTUAL PROPERTY.”

  1.   “Confidential Information” shall mean:

  (a)   any and all Intellectual Property or information whether business,
financial, technical or otherwise, of any type whatsoever, in any form
whatsoever, which is (i) proprietary to the Company; or (ii) submitted or
disclosed to the Company by a third party.     (b)   Confidential Information
(whether or not reduced to writing and in any and all stages of development)
includes, but is not limited to: discoveries, ideas, inventions, designs,
formulas, test results, test procedures, protocols, concepts, drawings,
specifications, techniques, models, data, software, research, processes,
procedures, works of authorship, formulas, improvements, trade secrets,
know-how, marketing plans and supplies, product plans, customer names (and other
information relating to customers), supplier names (and other information
relating to suppliers), and financial information.     (c)   Confidential
Information shall not include anything that is publicly known or generally
employed by the trade at or after the Effective Date of this Agreement.

  2.   “Intellectual Property” shall mean, without limitation, all copyrights,
discoveries, inventions, improvements (whether or not patentable), patents,
patent applications, trademarks, service marks, trade secrets, know-how, and all
other Intellectual Property rights of any type whatsoever.     3.   Services
rendered by Consultant hereunder shall constitute “work made for hire” by an
independent contractor under the provisions of U.S. Copyright law. Accordingly,
ownership to works covered by a copyright, belong to and shall be the sole and
exclusive property of Company. If for any reason the work would not be
considered a work made for hire under applicable law, Consultant does hereby
sell, assign, and transfer to Company, its successors and assigns, the entire
right, title and interest in and to the copyright in the work and any
registrations and copyright applications relating thereto and any renewals and
extensions thereof, and in and to all works based upon such work.

3



--------------------------------------------------------------------------------



 



IMARX THERAPEUTICS, INC.
CONFIDENTIAL



X.   ASSIGNMENT OF RIGHTS IN “INTELLECTUAL PROPERTY.”

  1.   Consultant hereby assigns to the Company all of Consultant’s rights in
all Intellectual Property rights which are made, discovered, developed,
assembled, created, or conceived, in whole or in part, by Consultant: (a) during
the course of and within the scope of Services; or (b) for the period ending one
(1) year after termination of Services with the material aid or inclusion of
Confidential Information.     2.   Services rendered by Consultant hereunder
shall constitute “work made for hire” by an independent contractor under the
provisions of U.S. Copyright law. Accordingly, ownership to works covered by
copyright belongs to and shall be the sole and exclusive property of Company. If
for any reason the work would not be considered a work made for hire under
applicable law, Consultant does hereby sell, assign, and transfer to Company,
its successors and assigns, the entire right, title and interest in and to the
copyright in the work and any registrations and copyright applications relating
thereto and any renewals and extensions thereof, and in and to all works based
upon such work.     3.   All of Consultant’s Intellectual Property assigned to
the Company hereunder shall be deemed Confidential Information except for
anything that is publicly known or generally employed by the trade, without the
fault of Consultant, at or after the Effective Date of this Agreement.     4.  
Consultant hereby agrees to disclose promptly and fully to the Company anything
which qualifies as Intellectual Property and/or Confidential Information
hereunder.     5.   Consultant shall, upon the Company’s reasonable request,
execute all documents and take such other action as may be necessary or
desirable, to protect, enhance, exploit or vest in the Company any and all of
Consultant’s Intellectual Property rights assigned to Company hereunder.

XI.   CONFIDENTIALITY.

  1.   Consultant understands that Confidential Information is confidential and
secret and agrees to respect the confidentiality and secrecy of the same.
Consultant also understands that all Confidential Information is the property of
the Company or of a third party which has submitted the same to the Company.
Consultant agrees to treat Confidential Information submitted to the Company by
third parties as if confidential and proprietary to the Company. Consultant
further understands and agrees that the relationship between Consultant and the
Company is of a confidential nature and imposes an affirmative obligation upon
Consultant to protect, foster and respect the confidentiality of Confidential
Information.     2.   Except as lawfully authorized or as may be required in the
performance of Consultant’s responsibilities for the Company, Consultant agrees:

  (a)   not to directly or indirectly disclose, reveal, report, publish, or
transfer possession of, or access to, any Confidential Information to any person
or entity;

4



--------------------------------------------------------------------------------



 



IMARX THERAPEUTICS, INC.
CONFIDENTIAL

  (b)   at the expense of the Company, promptly at all times hereafter to
execute and deliver any and all acts and instruments as may be necessary or
desirable to perfect and protect the Company’s interest in the Confidential
Information; and     (c)   not to directly or indirectly use the Confidential
Information except for the benefit of the Company in the performance of
Consultant’s Services for the Company and the discharge of Consultant’s
obligations herein.

  3.   Upon and in accordance with the Company’s instructions, Consultant shall
return or dispose of all Confidential Information received or generated
hereunder. Consultant shall, whenever requested by the Company, give a prompt
and full accounting of all Confidential Information given to Consultant and all
copies or reproductions thereof. Confidential Information shall remain the
property of the Company even if Consultant is in possession thereof.     4.  
Consultant’s obligations with respect to Confidential Information hereunder
shall remain in effect for five (5) years from the date of termination of this
Agreement.

XII.   PREVIOUS WORK OR SERVICES.

  1.   If Consultant has previously been exposed to proprietary information of
the Company, such disclosure is deemed incorporated herein and controlled by the
terms hereof, and if Consultant has executed an agreement regarding
non-disclosure and non-competition, such agreement is continued and deemed
incorporated herein by reference, except that any such agreement shall be deemed
amended hereby to the extent the Company’s rights hereunder extend beyond the
Company’s rights as specified therein.     2.   Consultant represents to the
Company that Consultant has not brought and has not used, and agrees not to
bring to the Company and will not use in the performance of any Services for the
Company, any information, materials or the like which are confidential and are
proprietary to a third party without written authorization from said third
party.

XIII.   MISCELLANEOUS.

  1.   This Agreement may only be amended in writing, signed by each Party
hereto. The terms of this Agreement shall be interpreted under the laws of the
State of Arizona. This Agreement constitutes the entire Agreement between the
Parties with respect to the subject matter hereof.     2.   Consultant agrees to
execute such additional documents and do such further acts and deeds as may be
necessary or desirable to effectuate the purposes hereof or the perfection of
the rights and interests of the Company expressed herein.     3.   Consultant
agrees that any breach of this contract or threatened breach hereof could
subject the Company to substantial, immediate and irreparable damages and
consents that the Company would be entitled to equitable relief in the event
thereof. Consultant agrees that Arizona law applies and that any adjudication of
interests hereunder be proved in Arizona courts.

5



--------------------------------------------------------------------------------



 



IMARX THERAPEUTICS, INC.
CONFIDENTIAL

  4.   In the event any one or more of the provisions of this Agreement shall
for any reason be held to be invalid, void, illegal, or unenforceable by any
court, arbitrator, or governmental agency, the remaining provisions of this
Agreement shall remain in full force and effect, and the invalid, void, illegal,
and/or unenforceable provision(s) shall survive to the extent not so held. To
the extent reasonable possible and practicable, the invalid, void, illegal, or
unenforceable provision(s) shall be replaced by a mutually acceptable valid,
legal, and enforceable provision(s) which best reflects the parties’ intentions
underlying the replaced invalid, void, illegal, or unenforceable provision(s).

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

              Kevin Ontiveros   ImaRx Therapeutics, Inc.
 
           
By:
  /s/ Kevin Ontiveros    By:   /s/ Bradford Zakes 
 
           
 
           
Date:
  June 11, 2008    Its:   President & CEO 
 
           
 
      Date:   June 11, 2008 
 
           

6



--------------------------------------------------------------------------------



 



IMARX THERAPEUTICS, INC.
CONFIDENTIAL
Exhibit “A”
SERVICES
Consultant shall perform for the benefit of the Company the following work,
activities and services (“Services”) for the period of time specified:
Services. Consultant will serve as Company’s general counsel and corporate
secretary and shall serve as an executive officer of the Company with the title
Vice President, Legal Affairs and General Counsel, and shall be responsible for
all legal and corporate secretary matters of the Company. See attached Proposal
date 9 June 2008 for more complete description of the services.
Term. Nine (9) months.
Exhibit “B”
COMPENSATION AND EXPENSES
Compensation and Payment Schedule. Beginning June 12, 2008 through August 31,
2008, Consultant shall be paid at the fixed bi-weekly rate of $12,913.00 for
Services rendered hereunder. Payment shall be made every two weeks, with the
first payment being made on June 27, 2008 and final pro-rated payment for
Services rendered through August 31, 2008 being made on or before September 5,
2008.
Beginning September 1, 2008 Consultant shall be paid a bi-weekly rate equal to
$6,500 for Services rendered hereunder. Such Services shall be provided until
December 31, 2008 or the closing of a strategic transaction. Payment for
services shall be made every two weeks starting on September 12, 2008.
Consultant shall also be reimbursed for all reasonable out-of-pocket expenses
incurred by Consultant, including all travel, food and lodging, in connection
with the Services provided hereunder, provided, however, that such expenses have
been approved in advance by an authorized representative of the Company.
Consultant shall submit appropriate vouchers and receipts as may be reasonably
necessary to substantiate Consultant’s out-of-pocket expenses.

7